SULLIVAN, Chief Judge
(concurring):
I agree with Judge Cox’ practical approach to determining the “actus reus” necessary for conviction of attempt under Article 80, Uniform Code of Military Justice, 10 USC § 880. It focuses on the totality of circumstances of a particular case and not on linguistic formulations. See United States v. Wagner, 884 F.2d 1090, 1096 (8th Cir.1989), cert. denied, — U.S. -, 110 S.Ct. 1829, 108 L.Ed.2d 958 (1990). Such an approach is consistent with prior military case law. See United States v. Johnson, 7 USCMA 488, 493-94, 22 CMR 278, 283-84 (1957); United States v. Choat, 7 USCMA 187, 191-92, 21 CMR 313, 317-18 (1956). It is also consistent with Federal case law which is noted in our earlier decisions. (7 USCMA at 494, 22 CMR at 284; 7 USCMA at 191, 21 CMR at 317) See United States v. Coplon, 185 F.2d 629, 633 (2d Cir.1950), cert. denied, 342 U.S. 920, 72 S.Ct. 362, 96 L.Ed. 688 (1952). Finally, it is consistent with later Federal case law which we have recently cited with approval in United States v. Presto, 24 MJ 350, 352 (CMA 1987). See United States v. Mandujano, 499 F.2d 370 (5th Cir.1974), cert. denied, 419 U.S. 1114, 95 S.Ct. 792, 42 L.Ed.2d 812 (1975).
Appellant’s argument for a more dogmatic approach strictly delineated by the state court decision in State v. Davis, 319 Mo. 1222, 6 S.W.2d 609 (1928), must be rejected. That vintage decision is neither controlling nor persuasive. See generally United States v. Thomas, 13 USCMA 278, 286, 32 CMR 278, 286 (1962). It also does not reflect “established principles of criminal law,” so far as I can discern them. See generally United States v. Mandujano, supra at 373 n. 5; State v. Molasky, 765 S.W.2d 597, 600-01 (Mo. banc 1989); see State v. Kilgus, 128 N.H. 577, 519 A.2d 231 (1986); cf. State v. Otto, 102 Idaho 250, 629 P.2d 646 (1981). Moreover, nothing in paragraph 4b or c, Part IV, Manual for Courts-Martial, United States, 1984, requires adoption of that particular state court decision. Finally, I could not consider such a Manual provision controlling if it conflicted with our case law interpreting Article 80. See United States v. Watson, 31 MJ 49, 52 (CMA 1990).
*75Turning to the record, I also must disagree with appellant’s self-serving characterization of the evidence as merely showing acts of solicitation. As noted by Judge Cox, the evidence shows that appellant solicited someone to murder his wife, paid that person money, participated in planning the murder, provided information to facilitate its commission, and finally gave the go-ahead approval on the day the expected murderer was actually ready to commit the crime. Evidence of the act of final approval distinguishes this case from State v. Davis, supra and, in any event, clearly satisfies the “more than mere preparation” and “tending ... to effect its commission” standards found in Article 80. See United States v. Johnson and United States v. Coplon, both supra. Accordingly, I agree with Judge Cox that there was sufficient evidence in this case for a rational juror to find this element of the offense beyond a reasonable doubt. United States v. Martinez, 775 F.2d 31, 35 (2d Cir.1985). Cf. United States v. Candoli, 870 F.2d 496, 503 (9th Cir.1989); United States v. Buffington, 815 F.2d 1292, 1303 (9th Cir.1987).